Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/22 has been entered.

Response to Amendment
 	The Amendment filed 7/12/22 has been entered. Claims 1-20 are pending in the application, of which claims 13-20 are new. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	The closest prior art fails to disclose, teach, or suggest the specific hydrocarbon recovery surfactant composition having the structure instantly claimed. For example, the closest prior art fails to teach a hydrocarbon recovery surfactant comprising the combination of siloxane, hexanamide, and methyl components in the numbers, connections, and arrangement as claimed. 	Reyes et al. (US 2018/0127882) teaches a hydrocarbon recovery surfactant comprising hexanamide and methyl components. However, Reyes fails to expressly recite wherein the surfactant further comprises siloxane and has the same structure and amounts as claimed. 	Miller et al. (US 2015/0285051) teaches a hydrocarbon recovery surfactant comprising hexanamide and methyl components. However, Miller fails to expressly recite wherein the surfactant further comprises siloxane and has the same structure and amounts as claimed. 	Nguyen et al. (US 2016/0053160) teaches a hydrocarbon recovery surfactant comprising siloxane, amide, and methyl components. However, Nguyen fails to expressly recite wherein the surfactant comprises hexanamide and has the same structure and amounts as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674